 



Exhibit 10.1
AGREEMENT
     This Agreement (“Agreement”) is made the 18th day of March, 2007 (the
“Effective Date”), between ProLogis (“ProLogis”) and Dessa Bokides
(“Executive”), on behalf of themselves, their predecessors, successors and
assigns, to resolve all matters relating to Executive’s employment with
ProLogis, and her resignation from ProLogis.
WITNESSETH THAT:
     WHEREAS, Executive has informed ProLogis of her intent to resign from
ProLogis, and Executive and ProLogis desire to enter an agreement for the
orderly transition of her responsibilities as Chief Financial Officer (“CFO”);
     WHEREAS, ProLogis and Executive have agreed that Executive’s employment
with ProLogis will cease effective March 31, 2007, and will not extend beyond
that date (the “Agreed Date”);
     WHEREAS, ProLogis has determined that it is appropriate to provide certain
benefits to Executive in connection with her performance of certain continuing
services and as consideration for Executive’s release of claims against ProLogis
and its affiliates.
     NOW, THEREFORE, in consideration of monies, the mutual covenants and
agreements set forth below, it is hereby agreed and covenanted by ProLogis and
Executive as follows:
     1. Duties. Executive hereby agrees that up to and including the Agreed
Date, she shall continue to serve as CFO reporting to ProLogis’s Chief Executive
Officer (“CEO”) and perform the duties she performed immediately prior to the
Effective Date and any other services expressly requested from time to time by
the CEO. Effective on the Agreed Date, Executive shall resign from all offices
she holds with ProLogis and its affiliates. Executive agrees to provide ProLogis
transition and consulting services from April 1, 2007, up to and including
April 30, 2007, at the request of the CEO.
     2. Payments. In exchange for Executive’s performance of services and
subject to the terms and conditions of this Agreement, she shall be entitled to
the following payments and benefits:

  (a)   For the period from the Effective Date to and including the Agreed Date,
Executive shall continue to be paid, pursuant to ProLogis’s regular payroll
schedule and practices, her base salary as in effect immediately prior to the
Effective Date and she shall continue to participate in ProLogis’s employee
benefit and incentive plans and programs in which she participated immediately
prior to the Effective Date subject to the terms and conditions thereof.     (b)
  For the period from April 1, 2007, to and including April 30, 2007, Executive
shall be paid, pursuant to ProLogis’s regular payroll schedule and practices, an
amount equal to her base salary rate as in effect immediately prior to the
Effective Date.

 



--------------------------------------------------------------------------------



 



  (c)   On April 2, 2007, Executive shall be paid a $2,050,000.00 cash payment
in a single, lump sum.     (d)   To the extent not previously vested pursuant to
the terms thereof, the 9,500 performance shares granted on December 31, 2005 (in
accordance with the terms of such grant), the 4,098 performance shares to be
earned on December 31, 2008, the 25,000 share options granted on September 22,
2005, the 28,110 share options granted on December 20, 2005, 4,794 of the share
options granted on December 21, 2006, the 22,500 restricted shares granted on
September 22, 2005, the 4,098 restricted shares granted on December 20, 2005,
the 3,528 restricted shares granted on March 15, 2006 and 834 of the restricted
shares granted on December 21, 2006 (including any dividend equivalent units
attributable thereto) shall be deemed fully earned and vested as of the Agreed
Date. With respect to all such share options and previously vested share
options, Executive shall have until 90 days after the opening of the trading
window pursuant to ProLogis’s insider trading policy following the announcement
of ProLogis’s earnings for the first quarter of 2007 to exercise such stock
option awards.     (e)   Subject to Paragraph 2(d) above, to the extent not
previously vested pursuant to the terms thereof, all other equity-based awards
granted to Executive under the ProLogis 2006 Long-Term Incentive Plan and the
ProLogis 1997 Long-Term Incentive Plan and all other outstanding share options,
restricted share units, performance share awards and restricted shares
(including any dividend equivalent units attributable thereto), that are granted
or awarded under the respective agreements as of the Agreed Date shall be deemed
forfeited as of the Agreed Date.

The awards referenced in Paragraph 2(d) and 2(e) are set forth in Exhibit C
attached hereto.

  (f)   Notwithstanding any other provision of this Agreement, in no event shall
Executive be entitled to receive any amounts, rights, or benefits under this
Agreement unless and until she executes a release of claims in the form set
forth in Exhibit A (the “Release”) and such Release becomes effective. The
Release will be presented to Executive for execution prior to the Agreed Date.
On the date Executive’s executed Release becomes effective, ProLogis will
execute a release of claims against Executive in the form set forth in Exhibit B
(the “ProLogis Release”). The Release and the ProLogis Release are hereby
incorporated into this Agreement and form a part of this Agreement.

     3. Health Benefits. As of the Agreed Date, pursuant to COBRA, Executive may
apply for continued group health and dental benefits under ProLogis’s benefit
programs in which she participated immediately prior to the Effective Date.
Should Executive apply for continued coverage pursuant to this Paragraph, then,
for the period commencing on the Agreed Date and ending on December 31, 2008,
Executive’s share of the premium for COBRA coverage shall be equal to the

2



--------------------------------------------------------------------------------



 



employee portion of the premium paid by active employees for the same type and
level of coverage (determined as of the Agreed Date). Except as otherwise
provided in this Agreement, Executive shall not be entitled to any benefits for
periods after the Agreed Date, under the employee benefit plans or any other
arrangements maintained by ProLogis.
     4. Residence. The following provisions shall govern matters relating to
Executive’s residence:

  (a)   Executive shall have the right, by giving ProLogis notice in writing to
ProLogis’s Managing Director of Global Human Resources no later than August 1,
2007, to elect to acquire ownership of the Connecticut residence at 380 Lake
Avenue, Greenwich, Connecticut 06830 (“Connecticut Residence”). Within thirty
(30) days of receiving notice of Executive’s election pursuant to this
Paragraph 4(a), ProLogis will commission two independent appraisals of the
Connecticut Residence to determine the average appraisal of such property.
ProLogis shall pay the costs of the appraisals. The Connecticut Residence will
be offered to the Executive at the average price of the two appraisals. The date
on which Executive takes ownership of the Connecticut Residence shall be set by
the parties for a mutually agreeable date but in no event later than 120 days
after the offer is made. Should Executive elect to purchase the Connecticut
Residence after August 1, 2007, or on the open market (which Executive shall not
be prohibited from doing by this Agreement), or should the Executive not deliver
notice by August 1, 2007, this sub-section 4(a) shall be null and void and never
take affect.     (b)   Executive shall have the right, by giving ProLogis notice
in writing to ProLogis’s Managing Director of Global Human Resources no later
than May 1, 2008 (the “Notice”), to require ProLogis to acquire Executive’s
current residence in Colorado (“Colorado Residence”). The purchase price for the
Colorado Residence shall be equal to Executive’s cost basis in the Colorado
Residence. The date on which ProLogis takes ownership of the Colorado Residence
shall be set by the parties for a mutually agreeable date but in no event later
than 120 days after such notice during which time Executive may continue to
market for sale the Colorado Residence to a third party and, at her option,
revoke the Notice.     (c)   Subject to Paragraphs 4(a) and 4(b) above, ProLogis
shall pay all of Executive’s closing costs incurred in connection with the sale
of the Colorado Residence and/or the purchase of the Connecticut Residence
(including, without limitation, all realtors’ commissions; provided, however,
the Executive shall exclude from any commission-based brokerage contract, a sale
to ProLogis of the Colorado Residence) and any income tax liabilities (grossed
up), if any, relating to the payment of such closing costs. ProLogis shall not
be responsible for paying any income tax liability from capital gains incurred
by Executive in connection with the sale of the Colorado Residence. Furthermore,
ProLogis shall reimburse Executive for income tax liabilities (grossed up), if
any, associated with Executive’s repurchase of the Connecticut Residence other
than in respect of capital gains.     (d)   ProLogis shall pay Executive’s
relocation costs in connection with a move, including reasonable executive
moving expenses (including packing and unpacking), the costs of transporting
three vehicles, temporary storage by the Executive and her family of their

3



--------------------------------------------------------------------------------



 



      belongings, and such other amounts as ProLogis determines to be
appropriate; ProLogis shall also pay gross up for any taxable items. The
relocation costs to be paid by ProLogis under this Paragraph 4(d) shall be on
the same terms made available by ProLogis to the Executive on her move to
Colorado. If Executive has accepted alternative employment with an employer that
provides some of these relocation benefits as a standard part of such position,
ProLogis will be responsible only to the extent the costs are not covered by
such employer.

     5. Confidential Information; Other Obligations of Executive.

  (a)   Executive agrees that up to the Agreed Date and at all times thereafter:
    (i)   Except as may be required by the lawful order of a court or agency of
competent jurisdiction, except as necessary to carry out her duties to ProLogis
and its affiliates, or except to the extent that Executive has express
authorization from ProLogis, Executive agrees to keep secret and confidential
indefinitely, all Confidential Information, and not to disclose the same, either
directly or indirectly, to any other person, firm, or business entity, or to use
it in any way.     (ii)   To the extent that any court or agency seeks to have
Executive disclose Confidential Information, she shall promptly inform ProLogis,
and she shall take such reasonable steps to prevent disclosure of Confidential
Information until ProLogis has been informed of such requested disclosure, and
ProLogis has an opportunity to respond to such court or agency. To the extent
that Executive obtains information on behalf of ProLogis or any of its
affiliates that may be subject to attorney-client privilege as to ProLogis’s
attorneys, Executive shall take reasonable steps to maintain the confidentiality
of such information and to preserve such privilege.     (iii)   Nothing in the
foregoing provisions of this Paragraph 5(a) shall be construed so as to prevent
Executive from using, in connection with her employment for herself or an
employer other than ProLogis or any of its affiliates, knowledge which was
acquired by her during the course of her employment with ProLogis and its
affiliates, and which is generally known to persons of her experience in other
companies in the same industry.     (iv)   For purposes of this Agreement, the
term “Confidential Information” shall include all non-public information
(including, without limitation, information regarding litigation and pending
litigation) concerning ProLogis and its affiliates which was acquired by or
disclosed to Executive during the course of her employment with ProLogis.    
(b)   Prior to the Agreed Date, Executive shall ensure that she has submitted
proper documentation evidencing all of the vacation and personal time taken
during the 2007 calendar year and shall submit, within 60 days after the Agreed
Date, documentation for business expenses that are subject to reimbursement by
ProLogis for all periods prior to the Agreed Date.     (c)   Prior to the Agreed
Date or upon the earlier request of ProLogis, Executive will promptly return to
ProLogis any and all records, documents, physical property,

4



--------------------------------------------------------------------------------



 



      information or other materials relating to the business of ProLogis and
its affiliates obtained by her during the course of her employment with
ProLogis.

     6. Noncompetition. From the Effective Date to and including December 31,
2008, Executive will not, without ProLogis’s prior written consent, directly or
indirectly, for Executive’s own account or for or on behalf of any other person
or entity, whether alone or as principal, agent, officer, director, employee,
partner, employer, consultant, or otherwise:

  (a)   engage or participate in, assist in the management of, provide advisory
or other services to AMB Property Corporation or DCT Industrial Trust Inc., or
their respective affiliates; or     (b)   solicit or attempt to hire or employ,
in any fashion (whether as an employee, independent contractor or otherwise),
any employee of ProLogis or its affiliates, or solicit or induce, or attempt to
solicit or induce, any of ProLogis’s or its affiliates’ employees, consultants,
clients, customers, vendors, suppliers or independent contractors to terminate
their relationship with ProLogis and/or its affiliates; provided, however, that
Executive shall not be considered to have violated this Paragraph 6(b) if a
subsequent employer of Executive engages in any activity prohibited by this
paragraph without Executive’s participation. For purposes of the preceding
sentence, Executive shall be considered to have “participated” in an action if
she personally engages in the prohibited activity.

     7. Nondisparagement. From and after the date of presentment of this
Agreement, Executive shall not, directly or indirectly, take any action which
is, in fact, or is intended to be contrary to the interests of ProLogis, nor
will Executive disparage or make negative, derogatory or defamatory statements
about ProLogis, its predecessors, successors, assigns, parents, subsidiaries,
and each of their respective past, present and future employees, owners,
officers, trustees, directors, agents, shareholders, partners and
representatives, to any other person, business or entity. Likewise, from and
after the date of presentment of this Agreement, the officers and trustees of
ProLogis shall not, directly or indirectly, take any action which is, in fact,
or is intended to be contrary to the professional interests of Executive, nor
will the officers and trustees of ProLogis disparage or make negative,
derogatory or defamatory statements about Executive, or her successors or
assigns, to any other person, business, or entity.
     8. Equitable Remedies. Each party acknowledges that they would be
irreparably injured by a violation of Paragraphs 5, 6 or 7 of this Agreement and
agree that each, in addition to any other remedies available to it for such
breach or threatened breach, shall be entitled to a preliminary injunction,
temporary restraining order, or other equivalent relief, restraining such party
from any actual or threatened breach of either Paragraphs 5, 6 or 7. If a bond
is required to be posted in order for the party to secure an injunction or other
equitable remedy, the parties agree that said bond need not be more than a
nominal sum.
     9. Indemnity. Executive shall be entitled to indemnity from (a) all third
party claims and (b) coverage under the trustees and officers liability
insurance coverage maintained by ProLogis (as in

5



--------------------------------------------------------------------------------



 



effect from time to time), each to the same extent as other current or former
officers and trustees of ProLogis; provided, however, that nothing in this
Paragraph 9 shall be construed to require ProLogis to continue to maintain any
such trustees and officers liability insurance coverage.
     10. Representation Regarding Disclosures of Material Facts. Executive
warrants that, in so far as she is aware, she has not withheld or failed to
disclose any material fact concerning matters which she was dealing with in the
performance of activities as CFO of ProLogis where withholding such material
fact would reasonably be expected to be significantly detrimental to the
financial results of ProLogis.
     11. Nonalienation. The interests of Executive under this Agreement are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by creditors of Executive or
Executive’s beneficiary. Nothing in this Paragraph 11 shall limit the
Executive’s rights or powers to dispose of her property by will or limit any
rights or powers which her executor or administrator would otherwise have.
     12. Outplacement. ProLogis shall provide Executive with (a) executive
outplacement services with a provider to be mutually agreed, (b) office space
and (c) administrative support, until December 31, 2008. The office space and
administrative support may be through a shared service facility mutually agreed
between the parties.
     13. Withholding. All payments and benefits under this Agreement are subject
to withholding of all applicable taxes; provided, however, that with respect to
any stock distributions, in lieu of any withholding from such distributions,
Executive shall have the option to pay ProLogis directly for amounts that would
otherwise be withheld from such distributions to the extent that Executive had
such right prior to the Agreed Date.
     14. Amendment. This Agreement may be amended or cancelled only by mutual
agreement of the parties in writing without the consent of any other person. So
long as Executive lives, no person, other than the parties hereto, shall have
any rights under or interest in this Agreement or the subject matter hereof.
     15. Applicable Law. The provisions of this Agreement shall be construed in
accordance with the laws of the State of Colorado, without regard to the
conflict of law provisions of any state.
     16. Severability. The invalidity or unenforceability of any provision of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, and this Agreement will be construed as if such
invalid or unenforceable provision were omitted (but only to the extent that
such provision cannot be appropriately reformed or modified).
     17. Waiver of Breach. No waiver by either party hereto of a breach of any
provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time. The failure of either party hereto to take any action
by reason of such breach will not deprive such party of the right to take action
at any time while such breach continues.

6



--------------------------------------------------------------------------------



 



     18. Successors. This Agreement shall be binding upon, and inure to the
benefit of, ProLogis and its successors and assigns and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of ProLogis’s assets and business, and the successor
shall be substituted for ProLogis under this Agreement.
     19. Arbitration of All Disputes. Except for ProLogis’s right to seek
injunctive relief in Paragraph 8, any controversy or claim arising out of or
relating to this Agreement (or the breach thereof) shall be settled by final,
binding and non-appealable arbitration in Colorado by three arbitrators. Except
as provided in this Paragraph 19, the arbitration shall be conducted in
accordance with the rules of the American Arbitration Association (the
“Association”) then in effect. One of the arbitrators shall be appointed by
ProLogis, one shall be appointed by Executive, and the third shall be appointed
by the first two arbitrators. If the first two arbitrators cannot agree on the
third arbitrator within 30 days of the appointment of the second arbitrator,
then the third arbitrator shall be appointed by the Association.
     20. Fees and Expenses. If either party hereto retains counsel for the
purpose of enforcing any provision of this Agreement or defending against any
allegations of any breach of this Agreement by the other party, then the
prevailing party shall be entitled to be reimbursed by the other party for all
costs and expenses incurred thereby, including, but not limited to, reasonable
attorneys’ fees and expenses. Any reimbursement pursuant to this Paragraph 20
shall be made by the party responsible therefore promptly upon submission by the
prevailing party to the non-prevailing party of appropriate documentation
evidencing the costs and expenses to be reimbursed pursuant to this
Paragraph 20.
     21. Reimbursement of Attorney’s fees. ProLogis shall reimburse Executive
for attorneys’ fees incurred in the negotiation and drafting of this Agreement
up to a maximum of $10,000.00. The fees to be reimbursed pursuant to this
Paragraph will be paid upon submission by Executive of appropriate documentation
evidencing the costs and expenses to be reimbursed pursuant to this Paragraph 21
but in no event prior to the date on which Executive’s executed Release becomes
effective.
     22. Entire Agreement. Except as otherwise expressly provided herein, this
Agreement, including any Exhibit(s) hereto, constitutes the entire agreement
between the parties concerning the subject matter hereof and supersedes all
prior and contemporaneous agreements, if any, between the parties relating to
the subject matter hereof.
     23. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Executive has hereunto set her hand and ProLogis has
caused these presents to be executed in its name and on its behalf, all as of
the date and year first above written.

                  ProLogis    
 
           
 
  By   /s/ Jeffrey H. Schwartz
 
   
 
           
 
  Its   Chief Executive Officer 
 
   
 
                Date: March 18, 2007    
 
           
 
  /s/ Dessa M. Bokides                   Dessa M. Bokides    
 
                Date: March 18, 2007    

8



--------------------------------------------------------------------------------



 



EXHIBIT A
GENERAL RELEASE OF CLAIMS
     In exchange for the promises and agreements contained in the Agreement and
the payments described therein, I, Dessa Bokides, knowingly and voluntarily
release and forever discharge ProLogis (“Company”) and each of its
representatives, predecessors, successors, assigns, subsidiaries, parents,
affiliates, directors, officers, employees, agents, trustees, administrators and
fiduciaries under any Company benefit plan, of and from any and all claims,
grievances, liabilities, obligations, promises, agreements, controversies,
damages, actions, causes of action, suits, rights, demands, costs, losses,
debits and expenses of any nature whatsoever, whether known or unknown,
suspected or unsuspected, vested or contingent, and whether concealed or hidden,
which I, my family, heirs, executors, administrators, successors, and assigns
have or ever will have as of the date I execute this Release, or otherwise in
connection with my employment with the Company or my separation therefrom,
including, but not limited to claims related to compensation, pay, payments,
proceeds, capital gains, commissions, hours, bonuses, pension, disability,
physical or mental affliction, benefits including vacation days and payment for
unused vacation, terms and conditions of employment, attorney fees or costs, and
claims of retaliation or discrimination on account of age, race, color, sex,
sexual orientation, marital status, disability, national origin, citizenship and
religion, including any and all claims arising under:
(a) the Age Discrimination in Employment Act of 1967, as amended; (b) Title VII
of the Civil Rights Act of 1964, as amended; (c) The Civil Rights Act of 1991;
(d) Section 1981 through 1988 of Title 42 of the United States Code, as amended;
(e) the Employee Retirement Income Security Act of 1974, as amended; (f) The
Immigration Reform Control Act, as amended; (g) The Americans with Disabilities
Act of 1990, as amended; (h) The National Labor Relations Act, as amended;
(i) The Fair Labor Standards Act, as amended; (j) The Occupational Safety and
Health Act, as amended; (k) The Family and Medical Leave Act of 1993; (l) the
Sarbanes-Oxley Act; (m) any state antidiscrimination law; (n) any state wage and
hour law; (o) any other local, state or federal law, regulation or ordinance; or
(p) any public policy, contract, tort, or common law.
     Excluded from this release and waiver are any claims relating to or arising
under the Agreement dated March 18, 2007, and any claims which cannot be waived
by law, including but not limited to the right to participate in an
investigation conducted by certain government agencies. Executive does, however,
waive Executive’s right to any monetary recovery should any agency (such as the
Equal Employment Opportunity Commission) pursue any claims on Executive’s
behalf.
     Furthermore, I, Dessa Bokides, acknowledge the following:

 



--------------------------------------------------------------------------------



 



     I HEREBY AGREE THAT THIS RELEASE IS GIVEN KNOWINGLY AND VOLUNTARILY AND
ACKNOWLEDGE THAT:

  (a)   THIS AGREEMENT IS WRITTEN IN A MANNER THAT I FULLY UNDERSTAND;     (b)  
THIS RELEASE REFERS TO AND WAIVES ALL RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT, AS AMENDED;     (c)   I AM NOT WAIVING ANY RIGHTS ARISING AFTER
THE DATE OF THIS AGREEMENT;     (d)   I HAVE RECEIVED VALUABLE CONSIDERATION IN
EXCHANGE FOR THIS RELEASE AND CONTINUING SERVICE AGREEMENT IN ADDITION TO
AMOUNTS I AM ALREADY ENTITLED TO RECEIVE; AND     (e)   I HAVE BEEN ADVISED TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT.

Time to Consider Agreement and Revocation Period
     I HAVE RECEIVED THIS RELEASE AND AGREEMENT ON MARCH 18, 2007 AND I
UNDERSTAND THAT I WILL BE GIVEN TWENTY-ONE (21) DAYS FROM RECEIPT OF THIS
AGREEMENT AND RELEASE TO CONSIDER WHETHER TO SIGN IT. I AGREE THAT CHANGES OR
MODIFICATIONS TO THIS RELEASE AND AGREEMENT DO NOT RESTART OR OTHERWISE EXTEND
THE ABOVE TWENTY-ONE (21) DAY PERIOD. I UNDERSTAND THAT I SHALL HAVE SEVEN (7)
DAYS FOLLOWING EXECUTION OF THIS AGREEMENT AND RELEASE TO REVOKE IT AND THE
AGREEMENT AND RELEASE SHALL NOT TAKE EFFECT UNTIL THOSE SEVEN (7) DAYS HAVE
ENDED.
     NOTE: IF YOU DECIDE TO REVOKE THE AGREEMENT AND RELEASE, YOU MUST DELIVER A
SIGNED NOTICE OF REVOCATION ON OR BEFORE THE END OF THE SEVEN (7) DAY PERIOD TO:
JOHN MORLAND, PROLOGIS, 4545 AIRPORT WAY, CO 80239
     In witness whereof, I, Dessa Bokides, do knowingly and voluntarily execute
this Release as of the date set forth below.

     
 
   
/s/ Dessa M. Bokides
   
 
Dessa M. Bokides
   
 
   
Date: March 18, 2007
   

 



--------------------------------------------------------------------------------



 



     If you sign this agreement in less than 21 days, you confirm that you do so
voluntarily and without any pressure or coercion of any nature from anyone at
Company.

         
 
       
 
  /s/ DMB
 
INITIALS    

 



--------------------------------------------------------------------------------



 



EXHIBIT B
GENERAL RELEASE OF CLAIMS
     In exchange for the promises and agreements contained in the Agreement,
ProLogis knowingly and voluntarily releases and forever discharges Dessa Bokides
and each of her successors and assigns, of and from any and all claims,
grievances, liabilities, obligations, promises, agreements, controversies,
damages, actions, causes of action, suits, rights, demands, costs, losses,
debits and expenses of any nature whatsoever, whether known or unknown,
suspected or unsuspected, vested or contingent, and whether concealed or hidden,
which ProLogis has or ever will have as of the date of this Release, including
but not limited to claims under any local, state or federal law, regulation or
ordinance, any public policy, contract, tort or common law, or otherwise in
connection with Dessa Bokides’s employment with ProLogis or her separation
therefrom. This general release shall not apply to the rights of ProLogis under
the Agreement nor shall it in any way affect the rights of ProLogis to enforce
the terms of the Agreement or to obtain appropriate relief in the event of any
breach of the Agreement.

          ProLogis    
 
       
By:
  /s/ Jeffrey H. Schwartz    
 
 
 
   
 
       
Title:
  Chief Executive Officer     
 
 
 
   
 
        Date: March 18, 2007    

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Outstanding Stock Options, Performance Shares,
and Restricted Shares
Stock Options

                  Grant Date   Number of Shares   Exercise Price
9/22/05
    25,000 (a)   $ 43.565  
12/20/05
    28,110 (a)   $ 45.460  
12/21/06
    19,174 (b)   $ 59.920  

Performance Shares

                  Dated Earned   Number of Units   DEU's Earned
12/31/05
    9,500 (a)     277.525 (a)
12/31/08
    4,098 (a)     119.716 (a)
12/31/09
    3,334       0  

Restricted Shares

                  Award Date   Number of Units   DEU's Earned
9/22/05
    22,500 (a)     863.439 (a)
12/20/05
    4,098 (a)     119.716 (a)
3/15/06
    3,528 (a)     77.298 (a)
12/21/06
    3,334 (b)     0 (b)

 

(a)   fully vested either under this agreement or previously vested
  (b)   25 percent vested under this agreement

